Citation Nr: 1229584	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for hypertensive cardiovascular disease.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the RO that, in pertinent part, restored a 30 percent disability rating and denied disability rating in excess of 30 percent for service-connected hypertension with hypertensive cardiovascular disease.  The Veteran timely appealed for an increased rating.

In a February 2010 rating decision, the RO, assigned a separate 10 percent disability rating for service-connected hypertension effective from September 2, 2008 to June 4, 2009 and from October 1, 2009.  From June 4, 2009, the Veteran's hypertension combined with his hypertensive cardiovascular disease to warranted a 100 percent disability evaluation under 38 C.F.R. § 4.30.  

Because increased evaluations are available for hypertensive cardiovascular disease and for hypertension, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes both his service-connected disabilities and nonservice-connected disabilities render him unemployable.  Given that his ratable service-connected disabilities are of common etiology and considered as a single disability for a TDIU under 38 C.F.R. § 4.16, and in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30, based on surgery and convalescence in July 2007 for service-connected hypertensive cardiovascular disease, has been raised by the record (August 2009 correspondence, Volume 2), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the rating period prior to May 27, 2011 (excluding periods when a total disability rating was in effect), the Veteran's hypertensive cardiovascular disease has been manifested by left ventricular dysfunction with an ejection fraction greater than 50 percent, and by a workload of greater than 5 METS resulting in dyspnea, fatigue, or dizziness; more than one episode of acute congestive heart failure in a year, or chronic congestive heart failure have not been demonstrated.

2.  For the rating period from May 27, 2011, the Veteran's hypertensive cardiovascular disease has been manifested by left ventricular dysfunction with an ejection fraction greater than 50 percent, and by a workload of 4.6 METS resulting in dyspnea, fatigue, or dizziness; chronic congestive heart failure has not been demonstrated.

3.  Throughout the rating period (excluding periods when a total disability rating was in effect), the Veteran's hypertension has been manifested by diastolic blood pressure of predominantly less than 110, and by systolic pressure predominantly less than 200.


CONCLUSIONS OF LAW

1.  For the rating period prior to May 27, 2011 (excluding periods when a total disability rating was in effect), the criteria for a disability rating in excess of 30 percent for hypertensive cardiovascular disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7007 (2011).

2.  For the rating period from May 27, 2011, the criteria for a 60 percent disability rating for hypertensive cardiovascular disease are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7007 (2011).

3.  Throughout the rating period (excluding periods when a total disability rating was in effect), the criteria for an increased disability rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through July 2006 and August 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information contained in the examination reports is sufficient to rate the Veteran under the applicable diagnostic criteria.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of dyspnea, fatigue, and dizziness.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Hypertensive Cardiovascular Disease

Service connection has been established for hypertensive cardiovascular disease.  The RO has evaluated the Veteran's hypertensive cardiovascular disease generally as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7007, except when temporary total ratings were in effect under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition. 

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, hypertensive cardiovascular disease with workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or continuous medication required warrants a 10 percent rating.  A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

VA received the Veteran's claim for an increased disability rating on July 7, 2006.  Effective October 6, 2006, hypertension will be evaluated separately from hypertensive and other types of heart diseases.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  This clarification is currently codified at 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (3).  

The report of an October 2004 VA examination reflects no history of congestive heart failure; and no current evidence of congestive heart failure or hypertensive cardiovascular disease on examination by physical findings, chest X-ray, electrocardiogram, or echocardiogram.

The report of an August 2006 VA examination reflects no history of any heart condition or congestive heart failure; and no current evidence of congestive heart failure based on objective physical findings, electrocardiogram, and echocardiogram.  The examiner specifically noted no evidence of left ventricular hypertrophy.

Private treatment records show that the Veteran was hospitalized in June 2007 with complaints of chest discomfort; and that he underwent a left heart catheterization, percutaneous coronary intervention (Cypher stent) in the proximal left anterior descending during the hospitalization.  There were no complications recorded.  Post-stent implantation intervascular ultrasound showed excellent apposition of the stent, and an estimated left ventricular ejection fraction of 60 percent.

In June 2008, the Veteran reported being diagnosed with organic heart disease.  In August 2008, the Veteran reported difficulties with carrying out normal everyday activities; and that he lived with pain in his chest.

During a September 2008 VA examination, the Veteran underwent several diagnostic tests.  Chest X-rays at that time revealed a normal heart size.  Electrocardiogram revealed left axis deviation, otherwise within normal limits.  Echocardiogram revealed a normal left ventricular function, with an ejection fraction of 55 percent.  Records also show an incomplete exercise test, in which the Veteran exercised for 4 minutes 14 seconds without chest pain or diagnostic electrocardiogram findings; and that he stopped due to dyspnea and fatigue.  The examiner noted that the basic metabolic panel was within normal limits.

Private treatment records show that the Veteran was again hospitalized in June 2009, with indications of non ST-segment elevation myocardial infarction.  Procedures performed at that time included left heart catheterization; left ventriculography; selective right and left coronary angiography; and percutaneous transluminal coronary angioplasty and stent implantation in multiple lesions in the right coronary artery.  Here again, there were no complications recorded.  

Private treatment records also show recent surgical procedures and hospitalization in January 2011.  The Veteran presented with reported chest pain, shortness of breath, and weakness.  A left heart catheterization was performed via the right femoral artery utilizing 5-French JL4, JR4, and pigtail catheters-without complications.  The ejection fraction at that time was 60 percent.  The attending physician recommended a stress test in six-to-eight weeks; and should the Veteran have any significant areas of ischemia, bypass surgery will be considered.

During a May 2011 VA examination, the Veteran reported fleeting anterior chest pain occurring three-to-four times per day; and lasting from two-to-three seconds.  He described the pain as being sharp in nature, and unrelated to exertion.  The pain was not clearly angina.  The Veteran reported shortness of breath with exertion, and that he slept on three pillows.  He also noticed fatigue with exertion.  The examiner noted that the Veteran was able to engage in activities of daily living without restriction.  Chest X-rays showed no cardiomegaly or congestive changes.  Electrocardiogram was normal.  Echocardiogram was normal.  There was no current evidence of cardiomegaly or left ventricular hypertrophy.  The ejection fraction was noted to be 55 percent, and the METS reading was 4.6.

In this case, total ratings for hypertensive cardiovascular disease were in effect from June 4, 2009, to September 30, 2009; and from January 9, 2011, to April 30, 2011, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition. 

Here, throughout the rating period and prior to the Veteran's most recent VA examination on May 27, 2011-and excluding all periods when a total rating was in effect-the evidence reveals that the Veteran's hypertensive cardiovascular disease had been manifested primarily by left ventricular dysfunction with an ejection fraction greater than 50 percent.  The evidence does not reveal more than one episode of acute congestive heart failure during any year to warrant more than the currently assigned 30 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Hence, an increased rating under Diagnostic Code 7007, prior to May 27, 2011, is not warranted.  Likewise, there is neither a history of congestive heart failure nor evidence of a workload not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope to warrant more than the currently assigned 30 percent rating.  While the Veteran had stopped one stress test in September 2008 due to dyspnea and fatigue, the examiner noted the Veteran's basic metabolic panel as being within normal limits.

Given the Veteran's complaints of shortness of breath and fatigue with exertion, and a METS reading of 4.6 noted by the May 2011 VA examiner, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence approximates the criteria for the next higher, 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7007 on or after May 27, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At no time does the evidence reflect left ventricular dysfunction with an ejection fraction of less than 30 percent; or a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope in order to warrant a disability rating in excess of 60 percent under any diagnostic code pertaining to diseases of the heart.  See Diagnostic Codes 7000-7020.  Chronic congestive heart failure has not been demonstrated.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, the overall evidence reflects an increasing severity of symptoms from the May 27, 2011 VA examination.  Hence, staged ratings are applicable.

The Board has considered the Veteran's lay reports of chest pain.  However, the Board ultimately places more weight on the results of objective clinical examination and diagnostic testing, than the Veteran's lay reports as to the severity of his symptoms. The objective clinical findings consistently fail to show that his disability met the criteria for an increased rating prior to May 27, 2011.

While the Board recognizes that there were periods of time of exacerbations of the Veteran's hypertensive cardiovascular disease prior to each surgery, such exacerbations do not justify an increased rating.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The weeks preceding each surgery were just such time periods, but the Veteran's general level of disability due solely to his hypertensive cardiovascular disease had been much less severe. 

For the foregoing reasons, a preponderance of the evidence is against an increased disability rating prior to May 27, 2011; and is in favor of a 60 percent, but no higher, evaluation from May 27, 2011, for hypertensive cardiovascular disease.

B.  Hypertension

Service connection has been established for hypertension.  The RO has evaluated the Veteran's hypertension as 10 percent disabling under 38 C.F.R. § 4.101, Diagnostic Code 7101 from September 2, 2008.

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Historically, records reflect that the Veteran began taken medications for treatment of hypertension as early as 1982.  In 1991, the Veteran reported that he had been off his medication for hypertension for two years.  Reports of VA examinations in October 1993 and in October 2004 reveal that the Veteran had not taken his blood pressure medications prior to the examinations.

Private treatment records show that the Veteran's medications were revised, and his blood pressure reading was 126/88 in November 2005.
 
The report of an August 2006 VA examination reflects that the Veteran's blood pressure readings were 164/100 (standing), 144/100 (sitting), and 144/92 (reclining).  The Veteran reported that he was taken medication for hypertension.  He also reported that his blood pressure was usually a little high when he checked it, and reported following a low-salt diet.  The examiner noted recent blood pressure readings of 146/91 in July 2005 and of 130/75 in October 2005.  His blood pressure readings taken by a nurse earlier in the morning were recorded as 143/90 and 121/85.  It was noted at the time of the examination the Veteran was taking medication for his blood pressure.  The diagnosis was hypertension.

In June 2007, the Veteran's blood pressure reading was 148/94.

During a September 2008 VA examination, the Veteran reported that he did not do any home blood pressure checks.  He reported seeing his doctor every six months, and that his blood pressure usually was elevated.   On examination, blood pressure readings were 160/110 (standing), 154/104 (sitting), and 140/94 (reclining).  His blood pressure readings taken by a nurse earlier in the day were recorded as 147/87 and 138/85 (sitting).    

In June 2009, the Veteran's blood pressure reading was 148/78.

The report of a May 2011 VA examination reflects that the Veteran's blood pressure readings were 150/100 (standing), 154/89 (sitting), and 140/90 (reclining).  

As noted above, total ratings for hypertension were in effect from June 4, 2009, to September 30, 2009; and from January 9, 2011, to April 30, 2011, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition. 

Here, throughout the rating period (excluding all periods when a total rating was in effect), the Board finds the overall evidence does not reveal that a rating in excess of 10 percent for hypertension is warranted under Diagnostic Code 7101.  While the Veteran has taken blood pressure medication throughout the course of the appeal, he has not had any systolic blood pressure readings of 200 or more.  Except for one occasion in September 2008, all of the diastolic readings have been below 110.  Hence, the evidence does not reveal systolic pressure that is predominantly 200 or more, or diastolic pressure of predominantly 110 or more, to warrant an increased evaluation.

The present appeal arises from a claim for increase received by VA July 6, 2006.  Inasmuch as separate evaluations are permissible for hypertension and hypertensive cardiovascular disease since October 2, 2006, the Board concludes that the separate 10 percent disability rating for hypertension is warranted since October 2, 2006.  

Here, the evidence reflects that the Veteran has taken blood pressure medications for hypertension; and that the symptomatology associated with his hypertension is not more severe than currently rated.

A preponderance of the evidence is against a rating in excess of 10 percent for hypertension.  Here, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher rating.  Under these circumstances, the Board must conclude that those findings outweigh his lay assertions regarding severity.  

Thus, while a 10 percent disability rating is warranted from October 2, 2006, the weight of the evidence is against a rating in excess of 10 percent at any time during the course of the appeal (with the exception of periods for which the Veteran has received a temporary total rating due to either surgery or convalescence) for hypertension.  38 C.F.R. §§ 4.7, 4.21 (2011). 


C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected hypertensive cardiovascular disease and service-connected hypertension are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period prior to May 27, 2011(excluding periods when a total disability rating was in effect for service-connected cardiovascular disease), a disability evaluation in excess of 30 percent for hypertensive cardiovascular disease is denied.

A 60 percent disability rating for hypertensive cardiovascular disease, for the period from May 27, 2011, is allowed, subject to the regulations governing the award of monetary benefits.

From October 6, 2006, (excluding periods when a total disability rating was in effect for service-connected cardiovascular disease), a disability evaluation of 10 percent, but no greater, for hypertension is allowed.


REMAND

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for increased disability ratings for hypertensive cardiovascular disease and for hypertension, include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for hypertensive cardiovascular disease, now rated as 60 percent disabling; hypertension, rated as 10 percent disabling; and a lung condition (sarcoidosis), by history, rated as 0 percent (noncompensable) disabling.  As noted above, the ratable service-connected disabilities are of common etiology and considered as a single disability for a TDIU, in accordance with 38 C.F.R. § 4.16. 

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran last worked as a postal clerk in January 2005; and that he stopped working secondary to his back problems.  The Social Security Administration found the Veteran disabled in January 2005 because of L4-L5 disc protrusion with stenosis and encroachment, depression, and PTSD.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected hypertensive cardiovascular disease; hypertension; and lung condition (sarcoidosis), preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


